DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT
                                July Term 2014

                       MARCUS KENNARD LEWIS,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D13-1041

                           [November 19, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 2011CF000952AMB.

   Carey Haughwout, Public Defender, and Louis G. Carres, Special
Assistant Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   The defendant appeals from his conviction for robbery with a firearm
while wearing a mask. He argues that the circuit court erred in denying
his dispositive motion to suppress evidence obtained during his unlawful
detention. He raised this same argument in a separate case because the
evidence obtained was used in both cases. In that other case, Lewis v.
State, 143 So. 3d 998 (Fla. 4th DCA 2014), we held that the circuit court
erred in denying the defendant’s motion to suppress. In light of that
holding, the state has notified us that we should reverse the circuit court’s
denial of the defendant’s motion to suppress in this case as well. We agree.

   Reversed and remanded.

CIKLIN, GERBER and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.